328 F.2d 428
Rachel W. JONES, Appellant,v.J. P. STEVENS AND CO., Inc. and Clarence T. Gregory, Appellees.
No. 20613.
United States Court of Appeals Fifth Circuit.
February 17, 1964.

Wm. T. Mobley, Augusta, Ga., Hardin, Calhoun & Mobley, Augusta, Ga., of counsel, for appellant.
E. D. Fulcher, Augusta, Ga., Fulcher, Fulcher, Hagler & Harper, Augusta, Ga., of counsel, for appellees.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The plaintiff sued to recover damages for the death of her husband who was killed in an automobile collision. The district court directed a verdict in favor of the defendants. We have studied the record carefully and considered all of the appellant's contentions. The evidence predominates so clearly in favor of the defendants that the district court, in the exercise of sound discretion, would have been obliged to have granted a new trial, if the jury had rendered a verdict in favor of the plaintiff. Pennsylvania R. Co. v. Chamberlain, 288 U.S. 333, 53 S.Ct. 391, 77 L.Ed. 819.


2
The judgment is affirmed.